Title: From George Washington to Edmund Randolph, 16 September 1785
From: Washington, George
To: Randolph, Edmund

 

Dear Sir,
Mount Vernon 16th Septr 1785.

It was not in my power to obtain the enclosed in time, to forward them by the last Mail; but they will, I hope, reach you seasonably for your intended meeting on the 26th—by the present mail.
I feel very sensibly, the honor and confidence which has been reposed in me by the James river Company; & regret that it will not be in my power to discharge the duties of the office of President of the Board of Directors, with that punctuallity & attention with the trust requires. Every service however that I can render, compatible with my other avocations, shall be afforded with pleasure; & I am happy in being associated in the business with Gentlemen so competent to the purposes of their appointment—and from what I have heard of the navigation, & seen of the Falls, I think your work may be soon & easily accomplished—& that it will be of great public utility, as well as private emolument to the Subscribers when done: for the advantage of both, tho’ I believe the business lies in another line, I would earnestly recommend it to you to press the execution of the Survey between James river & the navigable waters of the Kanhawa, & a proper investigation of the latter. It will be a source of great commerce with the Capitol, & in my opinion will be productive of great political consequences to this Country: the business of a similar nature, as it respects this river, is at an entire stand. Mr Massey, who was first appointed on the part of this State, having declined acting; the Maryland Commissioner knows of no other in his room, & is unable, tho’ ready to proceed.
Besides what appears in the minutes which are enclosed, it is in contemplation by the Board of Directors of the Navigation of this river, to endeavor to hire a number of Slaves next year as labourers therein: and as the Great Falls are tremendous, & the navigation thereof, in whatever manner it is attempted, will require much skill & practical knowledge in the execution; we propose, before this is undertaken, to invite a proper person from Europe, who has been employed in works of this kind, as a superintendant of it: With respect to the other parts of the river, tho’ what are called the Shanondoah Falls are as difficult

in my opinion as the Falls of James river, at Westham, we seem to have confidence enough in ourselves to undertake them; & mean so to do without having recourse to either Canals or Locks. Thro’ all the Falls & rapids above the Great falls, we mean to attempt nothing more than to open a strait passage to avoid, as much as possible, Currents; giving sufficient depth, & as much smoothness as may be to the surface; and if Rumseys project fails (of which he has not the smallest apprehension) to pull the Boats up by chains floated by buoys; the latter, when Ice begins to form may be slipped & thereby saved; whilst the former riveted to rocks at bottom, may remain during the intemperate season undisturbed & without injury.
Upon an estimate of the expence of these Chains & Buoys, we (that is, the Directors of the Potomac navigation & myself) are of opinion, without having an eye to the probable advantages which are expected to be derived from Rumseys mechanical discovery, that it will be infinitely less than what must arise from cutting canals, building Locks, making track paths &ca, as was the design of Ballendine & others; and will have this advantage over them, that when once done, that is when the passage is opened in a straight direction in the natural bed of the river, it is done as it were forever; whereas Canals & Locks, besides the natural decay of them, are exposed to much injury from Ice, drift-wood, & even the common freshes; in a word, are never safe where there are such sudden inundations & violent torrents, as the rivers in this Country are subject to.
It has so happened that Thursday the 22d inst: is a day of my own appointing to meet the Directors at the Great Falls of this river, for the purpose of examining the place proposed for a Canal; & the river & ground from thence to tide water, on which business I expect to be employed (at least to be from home) four or five days.
Altho’ I see no impropriety myself in laying the Proceedings of the Potomac Company before the Board of Directors of the James river navigation, it being my wish that every intelligence which one can give to the other should be mutually afforded; yet it is my desire that the Act may be considered as transmitted for the private information (if it shou’d convey any light) of yourself & the Directors.
We are endeavouring to engage our Miners to bore by the

foot, rather than by the day; but as yet have not agreed with any in this way: they ask a shilling, which we think is too much—to common labourers we pay 40/ per month; and we find paying the workmen every fortnight, rather troublesome—once a month would do better: as they will be frequently moving, we have provided Tents as most convenient & least expensive, for their accommodation.
I find I have been under a mistake with respect to the subscriptions for the James river navigation; I conceived the Books were to lie open ’till the general meeting appointed (as that for this river was) by Law; & if the aggregate amounted to more than the sum required by the act, at such Meeting—they were then to be reduced in the manner therein directed.
The expression of the Law, “the highest point practicable”—is certainly too indifinite; & in the hurry which the Act passed, the import of it was not sufficiently adverted to: but how far it may be politic for the Potomac Company to meddle in the matter, I will not at this moment undertake to decide; as the concurrence of two States to effect the alteration, & as one of them it is said by those who are unfriendly to the measure, has been surprized into it.
If it would not be too troublesome for your Secretary, it would be a satisfaction to me to receive a copy of your proceedings. With great esteem & sincere friendship I am Dr Sir &c.

G: Washington

